Name: Council Regulation (EC) No 1487/94 of 24 June 1994 fixing the basic price and the buying-in price for cauliflowers, peaches, nectarines, lemons, tomatoes, apricots, pears and aubergines for July 1994
 Type: Regulation
 Subject Matter: prices;  plant product
 Date Published: nan

 29 . 6. 94 Official Journal of the European Communities No L 161 / 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EC) No 1487/94 of 24 June 1994 fixing the basic price and the buying-in price for cauliflowers, peaches, nectarines, lemons, tomatoes, apricots, pears and aubergines for July 1994 THE COUNCIL OF THE EUROPEAN UNION, for these products must be fixed for the period 1 to 31 July 1994, pending a decision for the 1994/95 marke ­ ting year, Having regard to the Treaty establishing the European Community, HAS ADOPTED THIS REGULATION : Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), and in particular Article 16 ( 1 ) thereof, Article 1 For the period 1 to 31 July 1994, the basic price and the buying-in price for cauliflowers, peaches, nectarines, lemons, apricots, tomatoes, pears and aubergines expressed in ecus per 100 kilograms net, shall be as follows : Having regard to the proposal from the Commission, Having regard to the opinion of the European Parli ­ ament (2), Basic Buying-in price price for cauliflowers 21,79 9,38 for peaches 42,38 23,74 for nectarines 53,99 25,91 for lemons 42,99 25,29 for apricots 41,16 23,44 for tomatoes 23,08 8,56 for pears 28,27 14,54 for aubergines 17,55 7,04 Whereas, pursuant to Article 16 (1 ) of Regulation (EEC) No 1035/72, a basic price and a buying-in price must be fixed for each marketing year for each of the products listed in Annex II to that Regulation ; whereas the products harvested during a given crop year are marketed from January to December of each year in the case of tomatoes and aubergines, from May to August of each year in the case of apricots, from May to October for each year in the case of peaches and nectarines, from May to April of the following year in the case of cauliflowers and from June of May of the following year in the case of lemons and pears ; whereas, however, in accordance with the third subparagraph of Article 16 ( 1 ) of Regulation (EEC) No 1035/72, no basic price or buying-in price need be fixed for the slack marketing periods of the beginning and end of the marketing year ; Whereas, to ensure the continuity of cauliflower, tomato, apricot, peach, nectarine and lemon prices and the possi ­ bility of intervention in the case of pears and nectarines from 1 July 1994, the basic price and the buying-in-price These prices refer respectively to :  trimmed cauliflowers of quality Class I, put up in packaging,  packed peaches of the Amsdon, Cardinal, Charles Ingouf, Dixired, Jeronimo, J. H. Hale, Merril Gemfree, Michelini, Red Haven, San Lorenzo, Springcrest and Springtime varieties of quality Class I, size 61-67 mm,  packed nectarines of the Armking, Crimsongold, Early Sun Grand, Fantasia, Independence, May Grand, Nectared, Snow Queen and Stark Red Gold varieties of quality Class I, size 61-67 mm,  packed lemons of quality Class I, size 53-62 mm, (') OJ No L 118, 20 . 5. 1972, p. 1 . Regulation as last amended by Regulation (EC) No 3669/93 (OJ No L 338, 31 . 12. 1993, p. 26). (2) OJ No C 128, 9. 5. 1994. No L 161 /2 Official Journal of the European Communities 29 . 6. 94  packed apricots of quality Class I of a size over 30 mm,  packed 'round' and 'ribbed' tomatoes of quality Class I , size 57-67 mm, Alexandre Bosc), variety , Quality Class I, size 70 mm or more,  packed elongated aubergines of quality Class I of a size over 40 mm and packed globus aubergines of quality Class I of a size over 70 mm. These prices do not include the cost of the packaging in which the product is presented. Article 2 This Regulation shall enter into force on 1 July 1994.  pears of the BeurrÃ © Hardy, Bon Chretien Williams, ConfÃ ©rence, Coscia (Ercolini), Crystallis (BeurrÃ © Napo ­ lÃ ©on, Blanquilla, Tsakonika), Dr. Jules Guyot (Limo ­ ners) and Rocha varieties, Quality Class I , size 60 mm or more and pears of the Empereur Alexandre (Kaiser This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 24 June 1994. For the Council The President G. MORAITIS